Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final Office Action is in response to Application Serial 17/621,618.  In response to the Examiner’s action filed on 04/28/2022, Applicant amended claims on 08/25/2022.  Claims 8 and 9 are cancelled. Claim 10 is new. Claim 1-7 are amended. Claims 1 -7 and 10 are pending in this application.   

Response to Arguments
Regarding the Claim Interpretation 112(f), the Applicant’s amendments to the claim limitations are persuasive. The 112(f) is withdrawn for claims 1-6.  

Regarding the 35 U.S.C. 112(b) rejection, the Applicant’s amendments to the claim limitations are persuasive. The 112(b) is withdrawn for claims 1-6. 

Regarding the 35 U.S.C. 101, the Applicant’s amendments to the claims are persuasive. The 35 U.S.C. 101 is withdrawn.

Regarding the 35 U.S.C 102, the Applicant’s amendments. The amended claims are rejected under 35 U.S.C 103, see below.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Response to Amendments
Claim Interpretation
On page 6 of the Applicant’s arguments, the Applicant traverses, “… without conceding to the basis of the Examiner’s interpretations, the identified claim limitations are removed from the pending claims by this amendment, thereby rendering the Examiner’s interpretation moot.”

Examiner respectfully acknowledges the Applicant’s arguments. The Applicant’s amendments to the claim limitations are persuasive for claims 1-6. The 112(f) is withdrawn for claim 1-6.  
Applicant is encouraged to review the 112(f) claim interpretation for claim 7.

Claim Rejection Under 35 U.S.C. 112
On page 6 of the Applicant’s arguments, the Applicant traverses, “… Applicant has amended the claims to remove the identified limitations and/or no negate any interpreted limitations under 35 U.S.C. § 112(f). Amendments to the claims herein clarify the processor and sensor as structure performing some of the claimed limitations. As such, Applicant respectfully submit each of the Examiner's rejections under 1 12(b) are either rendered moot and/or addressed by amendment. Applicant respectfully request withdrawal of the Examiner's rejection of claim 1-6 and 9 under 35 U.S.C. § 112.

Examiner respectfully acknowledges the Applicant’s arguments. The Applicant’s amendments to the claim limitations for claim 1-6 are persuasive. The 112(b) is withdrawn for claims 1-6. 

Applicant is encouraged to review the 112(b) rejection for claim 7.

Claim Rejection Under 35 U.S.C. 101
On pages 7-8 of the Applicant’s arguments, the Applicant traverses, “… Applicant respectfully disagrees with the rejections made under 35 U.S.C. § 101. As an initial matter, the claims have been amended by this response rendering the Examiner's analysis under 101 moot. … Pending claims 1-7 and 10 pass at Step 2A-Prong One … not all claims recite an abstract idea. See Alice Corp. Pty. Ltd. v. CLS Bank, Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1980-81 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 US 66, 71, 101 USPQ2d 1961, 1965 (2012)). Applicant submits that even the limitations identified by the Examiner may involve an abstract idea, they do not recite an abstract idea. Amended claims 1-7 and 10 do not go so far as to recite an exception. Therefore, the claims 1-7 and 10 passes at Step 2A-Prong One and are patent eligible.  … Moreover, even if limitations in claims 1-7 and 10 were to be considered directed to a judicial exception, any judicial exception is integrated into a practical application of that exception and therefore allowable under 35 U.S.C. § 101. First, the claims implement the alleged judicial exception with a particular machine that is integral to the claim (e.g., a management device located at a base that is part of a supply chain). MPEP 2106.05(b). Second, each of the claims apply the alleged judicial exception in a meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e). In other words, claims 1-7 and 10 are more than a drafting effort designed to monopolize recording data with a general-purpose computer. Therefore, claims 1-7 and 10 pass at Step 2A-Prong Tw, and are patent eligible.  In addition, Applicants submit claims 1-7 and 10 are patent eligible for independent reasons under Step 2B as providing an inventive concept, as discussed herein with regards to the cited prior art.  HARAK-40161.251Accordingly, Applicant respectfully request withdrawal of the Examiner's rejection of claims 1-7, and 9 under 35 U.S.C. § 101. 7 

Examiner respectfully acknowledges the Applicant’s arguments. The amended claims when examined in light of the 2019 Revised PEG Guidance are found to be patent eligible under 35 U.S.C. 101.  The claim 1 is directed to an abstract idea. The claim 1 recites, “… generates material identification information indicating a feature unique to the powdery or liquid material, using information …  outputs a piece of transaction data to … connected to …, so as to register the piece of transaction data[[,]] in …, [[a]] the piece of transaction data contains the material identification information, the piece of transaction data being registered as transaction data indicating transaction content for the powdery or liquid material, … containing the transaction data indicating the transaction content for the powdery or liquid material, … approve .…”.  Claims 1-7, in view of the claim limitations, are directed to the abstract idea of  “… generates material identification information indicating a feature unique to the powdery or liquid material, using information …  outputs a piece of transaction data to … connected to …, so as to register the piece of transaction data[[,]] in …, [[a]] the piece of transaction data contains the material identification information, the piece of transaction data being registered as transaction data indicating transaction content for the powdery or liquid material, … containing the transaction data indicating the transaction content for the powdery or liquid material, … approve …”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “… generates material identification information indicating a feature unique to the powdery or liquid material, using information …  outputs a piece of transaction data to … connected to …, so as to register the piece of transaction data[[,]] in …, [[a]] the piece of transaction data contains the material identification information, the piece of transaction data being registered as transaction data indicating transaction content for the powdery or liquid material, … containing the transaction data indicating the transaction content for the powdery or liquid material, … approve …”. … are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behavior; business relations)  and managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Accordingly, the claims are directed to certain methods of organizing human activity , and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ … “from the sensor ”, “the processor”,  “a device”, “the management device”, “a blockchain”, “the blockchain being shared by a plurality of nodes and having a sequence of blocks”, “the plurality of nodes being configured to”, “a block by using a predetermined consensus algorithm and the block being added to the blockchain…”, in claim 1 and  “A management method comprising steps carried out by a management device located at a base that is a  part of a supply chain in which transactions of a powdery or liquid material are made, the steps being the steps of :, “…from a sensor” , “… in a blockchain”,  “the blockchain being shared by 4HARAK-40161.251 a plurality of nodes and having a sequence of blocks”, “the plurality of nodes being configured to approve a block by using a predetermined consensus algorithm and the block being added to the blockchain” in claim 7. The aforementioned additional elements of the dependent claims 2-6 narrow the claim 1. The aforementioned elements do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  

Specifically, the Applicant’s claim limitations of “…. using information from the sensor generates material identification indicating…. The processor outputs a piece of transaction data to a device connected to the management device, so as to register the piece of transaction data[[,]] in a blockchain, [[a]] the piece of transaction data … the blockchain being shared by a plurality of nodes and having a sequence of blocks containing the transaction data indicating the transaction content …” are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2105.05 (e). The 35 U.S.C. 101 rejection is withdrawn for claim 1-7, and 10.

Claim Rejection Under 35 U.S.C. 102
On pages 8-9 of the Applicant’s arguments, the Applicant traverses, “ … Nguyen does not disclose each and every limitation of the amended independent claim 1. … the claimed process and sensor directly detect a feature of the powdery or liquid material itself to improve tracking of the powdery or liquid material throughout a supply chain. … ” and “…. A machine-readable label attached to powdery or liquid material does not indicate a feature unique to that powdery or liquid material. ... as such Nguyen does not disclose each and every limitation of amended claim 1 Applicant respectfully request the Examiner to reconsider and withdraw the rejection of claim 1 made under 35 U.S.C. § 102. Claims 2-6 and 10 each ultimately depend from claim 1 and are therefore believed to be allowable based upon the allowability of claim 1 and for other independent reasons. 

Examiner respectfully disagrees with the Applicant’s argument’s.  The amended claims are rejected below. However, the Examiner submits, the Applicant broadly claims “a sensor” within the claim limitations. When reviewing the Applicant’s specification [058], the scanner could be interpreted as “… a handy scanner to read one code”, thus, narrowing the claim limitation of  “the sensor” to a type that is identified in the specification, could overcome a rejection of a RFID scanner. Further, the Applicant’s amendments to the claims necessitate grounds for a new rejection.


New Dependent Claim 10 
8 
New dependent claim 10 further details information from the sensor sensing the powdery or liquid material is image, odor, or pH information. See, for example, ¶0055. None of the cited prior art reference describe obtaining this type of information from directly sensing powdery or liquid material. Applicant respectfully request consideration and allowance of new dependent claim 10.
Examiner acknowledges the Applicant’s amendments. The Applicant’s amendments to the claims necessitate grounds for a new rejection.


Independent Claim 7 
Nguyen does not disclose each and every limitation of amendment independent claim 7. Specifically, Nguyen does not disclose a method including the steps of generating material identification information indicating a feature unique to the powdery or liquid material using information from a sensor sensing the powdery or liquid material. Similar to the arguments presented above with respect to claim 1, the scanning of a barcode disclosed in Nguyen is not sensing the powdery or liquid material itself and is not generating information on a feature unique to powdery or liquid material.  As such, Nguyen does not disclose each and every limitation of amended claim 7. Applicant respectfully request the Examiner to reconsider and withdraw the rejection of claim 7 made under 35 U.S.C. § 102. 

Examiner respectfully disagrees with the Applicant’s arguments.  The amended claims are rejected below. However, the Examiner submits, the Applicant broadly claims “a sensor” within the claim limitations. When reviewing the Applicant’s specification [058], the scanner could be interpreted as “… a handy scanner to read one code”, thus, narrowing the claim limitation of  “the sensor” to a type that is identified in the specification, could overcome a rejection of a RFID scanner. Further, the Applicant’s amendments to the claims necessitate grounds for a new rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2019/0,258,986 A1) in view of Virhia  (US 2018/0,288,364 A1)

Regarding Claim 1, (Currently Amended) 

	Ngyuen teaches:
A management device located at a base that is a part of a supply chain in which transactions of a powdery or liquid material are made, the management device comprising:  a memory; a processor connected to the memory; wherein the processor obtains information from a sensor… ;  the processor generates material identification information indicating a feature unique to the … material, using information from the sensor ; 

Nguyen teaches providing a networked computer system that manages the collection, secure recording, and reporting of supply chain transactions within and between independent supply chain participants, including consumers. , Nguyen [014] and Nguyen teaches optical scanners 58 and RFID and near field receivers 60, in addition to other data entry devices, are used to capture product unit information, specifically including serial numbers., Nguyen [036], [Figure 2].

and the processor outputs a piece of transaction data to a device connected to the management device, so as to register the piece of transaction data[[,]] in a blockchain, [[a]] the piece of transaction data contains the material identification information, the piece of transaction data being registered as transaction data indicating transaction content for the …  material, the blockchain being shared by a plurality of nodes and having a sequence of blocks containing the transaction data indicating the transaction content for the material, the plurality of nodes being configured to approve a block by using a predetermined consensus algorithm and the block being added to the blockchain.  

Nguyen teaches the system includes a platform controller, responsive to transaction requests from supply chain participants, that directs, subject to participant access verification, the creation of a blockchain record by a secure distributed ledger server node, where the blockchain record includes a supply chain unit unique serial number, a timestamp, transaction event data referencing a location, and private supply chain participant vendor data. An access manager operates to perform participant access verification by securely verifying the identity of the supply chain participant making the transaction request., Nguyen [014].

Nguyen teaches vendor identification and authorization data are extracted from a vendor protocol message is sent though an authentication interface 84 to he access manager for evaluation. Where successful. Nguyen [041], [044], [Figure 3C].

Nguyen teaches the distributed ledger server node 40 preferably includes a node controller 204, a secure, blockchain-based distributed ledger 206 and a secure distributed filesystem 208., Nguyen [055] and Nguyen teaches each functional operation request 216 specifies a function (algorithm) selected from the concise set of functional operations 72 and supplies input data appropriate for the execution of the transactional contract 214 to implement the specified function., Nguyen [056] and Nguyen teaches functional operations using a psuedo-code representation (algorithm).,  Nguyen [033] –[034] and [Table 1]

	Although highly suggested, Nguyen does not explicitly teach:
“ … sensing the powdery or liquid material … powdery or liquid …”

Virhia teaches:
“ … sensing the powdery or liquid material … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]



Regarding Claim 2,  (Currently Amended) 

The management device as set forth in claim 1, the processor obtains, from the blockchain, the transaction data indicating the transaction content for the … material; 

Nguyen teaches capturing the transaction history of the various product units moving through a supply chain 12., Nguyen [034]


and the processor outputs evaluation information as a result of evaluation of identicalness of the … material indicated by the transaction data and a material obtained by a transaction, by comparing (a) the material identification information which is contained in the transaction data obtained and (b) material identification information which is generated by the processor and which indicates a feature unique to the …  material obtained by the transaction.  

Nguyen teaches serialization data (e.g., serial numbers) and public data 114 and private data 116 issued to the platform server 32.  The selected public data 114 nominally includes whatever information is to be used in the visible or otherwise plain text optically or electronically readable marking that will be applied to a new serializable product unit. In the exemplary case of pharmaceutical product unit markings, the public data 114 will preferably include the NDC and equivalent GTIN numbers, a vendor lot number, and the product unit expiration date, as well as, where appropriate, vendor, location, prescriber, and dispenser name, prescription and dispensing dates, prescription number, and quantity and concentration values. … The information content of the private data 116 is also selected 120 from the vendor data store 118. … typically represents confidential or otherwise proprietary vendor information that the vendor desires to specifically associate with a serialized product unit, yet protect from examination by other vendors or interested entities …the private data 116 may include internal sub-lot identifiers, batch size, and other identifications of the internal processes, parameters, and materials used in unit manufacturing.  Nguyen  [045] –[047], [Figure 4] and Nguyen teaches the vendor serialization request 112 provides a proposed serial number, as a serial number 146, are incorporated into a message payload. … The message payload 148 is then processed though an encoder 150 implementing a cryptographic hash function (feature unique to the material obtained by the transaction) … Nguyen  [048] … he secure code data generator 38 receives the secure hash digest value 152, including private data hash value, secure signature 158, and both the public data 114 and serial number 148 from the platform controller 34. In response, the secure code data generator 38 produces a serialization data message 160 containing the supplied information and an encoded representation thereof suitable for reproduction as an optically readable barcode or electronically readable tag.., Nguyen [049] –[050], [053].

	Although highly suggested, Nguyen does not explicitly teach:
“… powdery or liquid …”

Virhia teaches:
“ … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]



Regarding Claim 3, (Currently Amended) 

The management device as set forth in claim 1, the processor obtains, from the blockchain, one or more pieces of the transaction data containing the material identification information; 

Nguyen teaches the vendor system controller 54 can determine to apply  the informational content of the serialization data message 160 to a corresponding product unit. Nguyen [052], [Figure 6]  and Nguyen teaches pharmaceutical supply chain 12 application, labels 178 are commonly applied to physically packaged product units. As shown in FIG. 7, an optically readable label 190 appropriate for use in pharmaceutical supply chains 12 includes a barcode and numeric equivalent NDC 192….  the supplemental public information block 194 also includes a signature summary (transaction data), represented by the last eight hexadecimal digits of the signature 158. Finally, the optically readable label 190 also includes a QR code 196 (material identification information) preferably produced from QR code data generated by the secure code data generator 38 and included in the serialization data 160 (material identification information) . This QR code data preferably encodes the secure hash digest value 152 as well as any associated private data hash digest value, the secure signature 158, and both the public data 114 and serial number 148., Nguyen [053]


and the processor outputs information indicating a transaction history of the … material, on the basis of order of registration of the pieces of the transaction data obtained.  

Nguyen teaches In an exemplary pharmaceutical supply chain 12 application, labels 178 are commonly applied to physically packaged product units. As shown in FIG. 7, an optically readable label 190 appropriate for use in pharmaceutical supply chains 12 includes a barcode and numeric equivalent NDC 192.  Ngyuen [053], [Figure 7]. 


Nguyen teaches vendor protocol requests 70 reporting transactional events and submitting inquires for transactional event histories and related information are preferably processed through the portal server 64 for handling by the platform controller 34. As illustrated in FIG. 8, a vendor events subsystem 200 handles transaction and inquiry requests 202, Nguyen [054] and
Nguyen teaches examples of functional operation requests, Nguyen [Table 1]. and Nguyen teaches multiple blockchain records 232,234 , as stores on the blockchain 206., Nguyen [059], [Figure 10].


Although highly suggested, Nguyen does not explicitly teach:
“… powdery or liquid …”

Virhia teaches:
“ … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]



Regarding Claim 4,  (Currently Amended) 

The management device as set forth in claim 1, the processor outputs information indicating a transaction history of the …  material, the blockchain being generated, for each transaction route of the … material, as a sequence of blocks containing the transaction data indicating transaction content on the transaction route of the … material, the processor registers, in the blockchain corresponding to the transaction route, the transaction data indicating the transaction content on the transaction route for the … material, and the processor outputs the information, on the basis of order of registration of pieces of the transaction data contained in the blockchain corresponding to the transaction route.  

Nguyen teaches …  an exemplary pharmaceutical supply chain 12 application, labels 178 are commonly applied to physically packaged product units. As shown in FIG. 7, an optically readable label 190 appropriate for use in pharmaceutical supply chains 12 includes a barcode and numeric equivalent NDC 192.  Nguyen [053], [Figure 7]. 

Nguyen teaches vendor protocol requests 70 reporting transactional events and submitting inquires for transactional event histories and related information are preferably processed through the portal server 64 for handling by the platform controller 34. As illustrated in FIG. 8, a vendor events subsystem 200 handles transaction and inquiry requests 202 received, the platform controller 34 issues a series of one or more functional operation requests 72 to the distributed ledger server node 40, Nguyen [054] and Nguyen teaches examples of functional operation requests, Nguyen [Table 1].

Although highly suggested, Nguyen does not explicitly teach:
“… powdery or liquid …”

Virhia teaches:
“ … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]



Regarding Claim 5,  (Currently Amended) 

The management device as set forth in claim 3,  the processor  is  configured obtain peripheral 4Attorney Docket No. HARAK-40161.251information indicating a surrounding condition of the … material for a transaction, the processor configured to register, in the blockchain, the transaction data containing the material identification information and the peripheral information, the processor configured to include a history of the peripheral information in the information indicating the transaction history and output the information including the history of the peripheral information.  

Nguyen teaches the blockchain record 232 is representative specifically with respect to the structural content of the body 210 of each blockchain record 232, 234 each body 220 … includes field for the storage of a secure hash digest value 244, and encoded timestamp value 46 and a transaction record 248 … and select elements of the input data used by the node controller 204 in execution of the corresponding transactional contract 214 instance ... these select elements … are derived from searchable fields …  include vendor name and product unit location and may include associated product unit dates, and associated product identifiers, such as catalog number and technical and commercial names. The product unit location (peripheral information) is preferably specified by or in combination with a standards-based geolocation identifier, such as geographic coordinates., Nguyen [059]- [060], [Figure 10A]

Although highly suggested, Nguyen does not explicitly teach:
“… powdery or liquid …”

Virhia teaches:
“ … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]


Regarding Claim 6, (Currently Amended) 

A management system comprising: a management device recited in claim 1,  the management device being located at each of a plurality of bases constituting a supply chain in which transactions of a … material are made: and a blockchain system constituted by the plurality of nodes.  

Nguyen teaches examples of functional operation requests and transfer transaction functional operation request. Specifically Table 1 discloses at Time 5 - Time 10 teaches product units being a location of Vendor 1 and, moved and shipped and delivered to Vendor 2 and a location associated with Vendor 2 , Nguyen [Table 1],[061]- [062].

Nguyen teaches networked vendor system 52 and the user terminals 56 are typically distributed at various pints with a vendor facility., Nguyen [036].

Although highly suggested, Nguyen does not explicitly teach:
“… powdery or liquid …”

Virhia teaches:
“ … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]


Regarding Claim 7,  (Currently Amended) 

A management method comprising steps carried out by a management device located at a base that is a part of a supply chain in which transactions of a … material are made, the steps being the steps of: generating material identification information indicating a feature unique to the … material, using information from a sensor sending the … ; and registering, in a blockchain, a piece of transaction data containing the material identification information, the piece of transaction data being registered as transaction data indicating transaction content for the material, the blockchain being shared by a plurality of nodes and having a sequence of blocks containing the transaction data indicating the transaction content for the … material, the plurality of nodes being configured to approve a block by using a predetermined consensus algorithm and the block being added to the blockchain.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 7 is directed to A management method comprising steps carried out by a management device located at a base that is a component of a supply chain in which transactions of a material of a product are made, Nguyen discloses the method as claimed [077-078], [Figure 1],[0089],[Table 1]. 

Although highly suggested, Nguyen does not explicitly teach:
“… powdery or liquid …”

Virhia teaches:
“ … powdery or liquid …”

Virhia  [058] teaches a leak detector sensor may include a sensor that monitors and detects leakage or flooding of liquids. This may comprise an internal sensor, a surface mounted sensors or an external sensor.


Nguyen teaches reporting of supply chain transactions and using blockchain. Virhia teaches sensors that allow users to monitor environment wirelessly. It would have been obvious prior to the effective filing date to combine identifying a supply chain step transaction, as taught by Nguyen, with a sensor that monitors and detects leakage or flooding of liquids, to gain a perception of the actual environment., Virhia [001]


Regarding Claim 8, (Cancelled)  



Regarding Claim 9,  (Cancelled)  



Regarding Claim 10, (New) 

The management device as set forth in claim 1, information from the sensor is image, odor, or pH information.
Nguyen teaches optical scanners 58 and RFID and near field receivers 60, in addition to other data entry devices, are used to capture product unit information, specifically including serial numbers., Nguyen [036], [Figure 2]. Nguyen teaches optically readable labels used in pharmaceutical supply chain, Nguyen [0053].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mehring (US 10755230 B2) teaches characteristics of products  and quality of products. Hanebeck (US 2021/0,272,037 A1) teaches sharing of supply chain event data comprising a distributed ledger including, but not limited to, a Blockchain or Hashgraph in regard to the operation and execution of supply chain processes. Conroy (US 2015/029778 A1 ) discloses The sensed parameter may relate to, presence of odor-producing materials, presence of odor-sinking factors, occupancy detection (IR, camera, CO2 sensor), proximity sensing, detected odor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623